Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Status of the claims
Claims 1, 12, 13, 19, 20 is/are amended.  Currently claims 1-20 are pending in this application and claims 3-5, 7-10, 15, 16, 18 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mino (5316263).
In making and/or using the device of Mino, for determining a position of valve 1, one would perform the steps of detecting a position of a position sensor target 5a-5c by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (20090140730) in view of Dohi et al (20130319551) further in view of Dilger et al (20020007854).
Regarding claim 1, Newman, Fig 1-8, discloses a valve/actuator device with a position sensor mechanism to determine a position of a valve, the device comprising: an actuator 27,22,210, wherein the actuator is in physical communication with the valve (attached to shaft 270); a position sensor target 140 attached to at least one part 100 of the actuator 22,210 that moves; and wherein the position sensor mechanism is configured to detect movement and a position of the position sensor target. A position sensor module 82 to determine a position of a position sensor target 140, and wherein the position sensor module (Para 56) is configured to detect movement and a position of the position sensor target 8.
Newman fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Newman as modified fails to disclose the switch device in housing attached to the actuator. Dilger, Fig 1-3, teaches an electronic controller for a valve 50 located in a housing 106 attached to the valve actuator 14,16.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a controller located in a housing attached to valve actuator as taught by Dilger  in order to enable a compact with device with integrated actuator/controller.
As to claim 2, Newman discloses the position module 82 as a magnetic sensor (which is a no-contact type sensor).
As to claim 6, Newman discloses valve actuator as a diaphragm 250 valve actuator and the position sensor target 140 is attached to a diaphragm plate 240 and located within spring 150 of the diaphragm valve actuator.
Newman as modified discloses a single spring 150 and fails to show multiple springs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a second spring, since it has been held that mere duplication of essential working parts of a device involves only routine sill in the art.  Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
As to claim 12, Newman as modified fails to disclose an indicator module. Dohi teaches an indicator module 8 is in communication with the microcontroller (control circuit), wherein the indicator module is configured to visually indicate a position of the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with indicator module as taught by Dohi in order to enable a valve position visual indication.
Newman as modified fails to disclose illumination of a green light emitting diode when the valve is open.  However, Official Notice is taken that providing illumination of a green light emitting diode when the valve is open, for the purpose of visual valve status alert are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ illumination of a green light emitting diode when the valve is open in the device of Newman as modified for the purpose of visual valve status alert as is widely known and notoriously old in the art.
Regarding claim 13, Newman, Fig 1-8, discloses a system to determine a position of a valve, the system comprising: an actuator 27,22,210, wherein the actuator is in physical communication with the valve (attached to shaft 270) and the actuator is configured to move in a first direction to close the valve and to move in a second direction to open the valve (standard function of valve); a position sensor module (82); and a position sensor target 140 attached to at least one part 100 of the actuator that moves; wherein the position sensor module is configured to detected movement and a position of the position sensor target.
Newman fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the position sensor target (relative to sensor 5), and transmit the position data to the microcontroller, and the microcontroller is configured to determine a position of the valve based on the position data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Newman as modified fails to disclose the switch device in housing attached to the actuator. Dilger, Fig 1-3, teaches an electronic controller for a valve 50 located in a housing 106 attached to the valve actuator 14,16.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a controller located in a housing attached to valve actuator as taught by Dilger  in order to enable a compact with device with integrated actuator/controller.
As to claim 14, Newman as modified discloses the position 82 as a magnetic sensor (which is a no-contact type sensor).
As to claim 17, Newman discloses valve actuator as a diaphragm 250 valve actuator and the position sensor target 140 is attached to a diaphragm plate 240 and located within spring 150 of the diaphragm valve actuator.
Newman as modified discloses a single spring 150 and fails to show multiple springs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a second spring, since it has been held that mere duplication of essential working parts of a device involves only routine sill in .
Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (20090140730) in view of Dohi et al (20130319551) and Dilger et al (20020007854) further in view of Dresselhaus et al (20060144438).
As to claim 11, Newman as modified discloses electronic controller (as shown by Dohi) comprising an indication module but fails to disclose a calibration module. Dresselhaus, Fig 3, teaches a valve controller including a calibration module 320.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a calibration module as taught by Dresselhaus in order to ensure precise valve control.
As to claim 19, Newman as modified discloses electronic controller (as shown by Dohi) comprising an indication module but fails to disclose a calibration module. Dresselhaus, Fig 3, teaches a valve controller including a calibration module 320.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a calibration module as taught by Dresselhaus in order to ensure precise valve control.
Newman as modified fails to disclose illumination of a green light emitting diode when the valve is open.  However, Official Notice is taken that providing illumination of a green light emitting diode when the valve is open, for the purpose of visual valve status 
Response to Arguments
Applicant's amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Newman is cited as new reference showing position sensor module 82 outside of actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753